MILLER, Judge
(concurring):
I disassociate myself from any implication in the Chief Judge’s opinion that factual situations similar to those he summarized from United States v. West, 511 F.2d 1083 (3rd Cir. 1975), and Greene v. United States, 454 F.2d 783 (9th Cir. 1971), would be viewed by this Court as conduct so “outrageous” as to violate military due process.
In my view, while some future conduct on the part of the government may well be so “outrageous” as to deprive an accused of military due process, it is neither fitting nor possible to provide either specific or hypothetical examples of such conduct at this time. Our identification of such conduct, when and if it is brought before this Court, will be based upon a detailed case-by-ease, Daigle v. Warner, 490 F.2d 358 (9th Cir. 1974), examination of all the facts of record, including consideration of military exigency requirements relating to maintenance of a disciplined fighting force in a nuclear age, United States v. Trottier, 9 M.J. 337, pp. 345-348 (C.M.A.1980); United States v. Whiting, 13 M.J. 804 (A.F.C.M.R.1982) (Hodgson, C. J., dissenting).
Paraphrasing the concurring remarks of Justice Stewart when, in Jacobellis v. Ohio, 378 U.S. 184, 84 S.Ct. 1676, 12 L.Ed.2d 793 (1964), his brothers attempted to define further the kinds of material embraced within the term “hard-core pornography”, I will not today attempt to further describe the kinds of government conduct that, within a *680military setting, are so outrageous as to deprive an accused of military due process. Perhaps I could never succeed in intelligently doing so. But I will know it when I see it, and the conduct involved in this case is not that.
POWELL, Senior Judge, absent.